DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on June 8, 2022 regarding Application No. 16/871,182.  Applicants amended claim 1 and previously canceled claims 2-5, 7, and 16-20.  Claims 1, 6, and 8-15 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2019-0126905 application filed in Korea on October 14, 2019 has been filed.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on June 8, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission (After Final Amendment filed on May 11, 2022) has been entered.



Response to Arguments
Applicants’ arguments filed on May 11, 2022 have been fully considered (the Office respectfully notes that claims 2-5, 7, and 16-20 are canceled; see Remarks, p. 6, line 2) but they are not persuasive or are moot in view of new grounds of rejection.

In response to Applicants’ argument regarding newly amended independent claim 1, Lee, and remedy (Remarks, p. 9), the Office respectfully disagrees and submits that figures 1 and 5 and paragraphs [0041], [0057], [0085], and [0086] teach “a third longitudinal part… overlapping a light blocking member disposed between a second pixel electrode and a third pixel electrode” – i.e., a third longitudinal part (leftmost/middle longitudinal part of DL1) overlapping a black matrix light blocking member disposed between a second pixel electrode of PX2 in a row below and adjacent to the row shown in figure 5 and a third pixel electrode of PX1 shown in figure 5.  The Office further respectfully submits that all features of newly amended independent claim 1 and dependent claims 6 and 8-15 are taught and/or suggested by the references cited and/or as discussed, as discussed in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 1, 6, and 8-15 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in US 2007/0126944 A1 (hereinafter Kim ‘944) in view of Hisada et al. in US 2013/0070002 A1 (hereinafter Hisada), in further view of Lee et al. in US 2016/0055807 A1 (hereinafter Lee), and in further view of Morinaga in US 2020/0124929 A1 (hereinafter Morinaga).

Regarding claim 1, Kim ‘944 teaches:
A display device comprising (A liquid crystal display device comprising; FIG. 1, [0003], and [0076]): 
a plurality of gate lines extending along a first direction (a plurality of gate lines extending along a first row direction; FIG. 1, [0077], and [0078], see also FIGs. 3 and 12);  
a plurality of data lines extending along a second direction which intersect the first direction (a plurality of data lines extending along a second column direction which intersect the first row direction; FIG. 1, [0077], and [0078], see also FIGs. 3 and 12); and 
a plurality of pixels including a plurality of pixel electrodes disposed in a matrix configuration, each of the plurality of pixels including a transistor connected to one of the plurality of gate lines and one of the plurality of data lines, respectively, and a pixel electrode connected to the transistor, the plurality of pixels including a first pixel which includes a first pixel electrode connected to a first data line and is disposed in nth pixel row (n is a natural number) and mth pixel column (m is a natural number), a second pixel which includes a second pixel electrode connected to the first data line or a second data line disposed adjacent to the first data line and is disposed in (n+1)th pixel row and the mth pixel column (a plurality of pixels PX including a plurality of pixel electrodes PE disposed in a matrix configuration, each of the plurality of pixels PX including a transistor connected to one of the plurality of gate lines and one of the plurality of data lines, respectively, and a pixel electrode PE connected to the transistor, the plurality of pixels PX including a first pixel PX which includes a first pixel electrode 191a connected to a first data line 171a and is disposed in nth pixel PX row (n is a natural number) and mth pixel PX column (m is a natural number), a second pixel PX which includes a second pixel electrode 191b connected to a second data line 171b disposed adjacent to the first data line 171a and is disposed in (n+1)th pixel PX row and the mth pixel PX column; FIGs. 1-3 and 12, [0077]-[0080], [0102]-[0104], and [0179], see also [0124] and [0178]), and a third pixel which includes a third pixel electrode and is disposed in the nth pixel row and (m-1)th pixel column (and a third pixel PX which includes a third pixel electrode PE and is disposed in the nth pixel PX row and (m-1)th pixel PX column; FIGs. 1-3, [0077], [0079], [0080], and [0103]),
wherein the first data line does not overlap the first pixel electrode and overlaps the second pixel electrode (wherein the first data line 171a does not overlap the first pixel electrode 191a and overlaps the second pixel electrode 191b; see FIGs. 1-3 and 12 and [0179]), and 
wherein the first data line includes (wherein the first data line 171a includes; FIG. 12 and [0179]): 
a first longitudinal part extending in the second direction (a first longitudinal part (e.g., longitudinal part of the first data line 171a adjacent to second edge 191a2) extending in the second column direction; FIG. 12, [0179], and [0182]); 
a second longitudinal part overlapping the second pixel electrode and extending in the second direction (a second longitudinal part (e.g., longitudinal part of the first data line 171a adjacent to second edge 191b2) overlapping the second pixel electrode 191b and extending in the second column direction; FIG. 12, [0179], and [0182]); and 
a third part extending in a direction and disposed between the first longitudinal part and the second longitudinal part (a third part extending in a direction and disposed between the first longitudinal part (e.g., longitudinal part of the first data line 171a adjacent to second edge 191a2 extending in the second column direction) and the second longitudinal part (e.g., longitudinal part of the first data line 171a adjacent to second edge 191b2 overlapping the second pixel electrode 191b and extending in the second column direction); FIG. 12, [0179], and [0182]).
	However, it is noted that Kim ‘944 does not teach:
wherein the first data line overlaps the third pixel electrode, and 
a first longitudinal part overlapping the third pixel electrode and extending in the second direction; 
a third longitudinal part extending in the second direction and disposed between extension lines of the first longitudinal part and the second longitudinal part in the first direction not to overlap the extension lines of the first longitudinal part and the second longitudinal part, and crossing a first gate line and overlapping a light blocking member Page 2 of 1Appl. No. 16/871,182disposed between the second pixel electrode and the third pixel electrode, and the third longitudinal part crosses and overlaps an opening formed in the first gate line.

	Hisada teaches:
wherein a first data line overlaps a third sub-pixel electrode (wherein a first data line (e.g., left signal line 223p) overlaps a third sub-pixel electrode (e.g., left “a” in the third row); Fig. 3, [0094], and [0101], see also Fig. 1 and [0068]), and
a first longitudinal part overlapping the third sub-pixel electrode and extending in a second direction (a first longitudinal part (e.g., longitudinal part of left signal line 223p) overlapping the third sub-pixel electrode (e.g., left “a” in the third row) and extending in a second column direction; Fig. 3, [0094], and [0101], see also Fig. 1 and [0068]); 
a third part extending in a direction and disposed between the first longitudinal part and a second longitudinal part, and crossing a first gate line (a third part extending in a direction and disposed between the first longitudinal part (e.g., first longitudinal part of left signal line 223p overlapping a third sub-pixel electrode (e.g., left “a” in the third row) and extending in a second column direction) and a second longitudinal part (second longitudinal part of left signal line 223p overlapping a second sub-pixel electrode (e.g., “a” between “b”s in the fourth row) and extending in the second column direction) and crossing a first gate line (i.e., a first gate line between unit pixel (a) and sub-pixel electrodes “a”s and “b”s in the third row); see Fig. 3, [0005], [0094], and [0101]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Kim ‘944 to include: the features taught by Hisada, such that Kim ‘944 as modified teaches: wherein the first data line overlaps the third pixel electrode (the first data line and third pixel electrode taught by Kim ‘944 combined with the first data line and third sub-pixel electrode taught by Hisada; it would have been obvious to one of ordinary skill in the art to include: the claimed features, because it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use – i.e., third pixel electrode, and connection of the first pixel electrode to the first data line taught by Kim ‘944 such that switching element Qa is connected to a data line at the left and switching element Qb is connected to a data line at the right), and a first longitudinal part overlapping the third pixel electrode and extending in the second direction (the first longitudinal part and second direction taught by Kim ‘944 combined with the first longitudinal part, third sub-pixel electrode, and second direction taught by Hisada; it would have been obvious to one of ordinary skill in the art to include: the claimed features, because it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use – i.e., third pixel electrode, and connection of the first pixel electrode to the first data line taught by Kim ‘944 such that switching element Qa is connected to a data line at the left and switching element Qb is connected to a data line at the right), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, improving the display quality of a display device using data lines overlapping sub-pixel electrodes taught by Hisada (Fig. 3 and [0020], see also [0030]) is comparable to improving the display quality of a display device using data lines overlapping pixel electrodes taught by Kim ‘944 ([0280]) because they are display devices that provide improved display quality using data lines overlapping sub/pixel electrodes.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the display device taught by Kim ‘944 to include: the features taught by Hisada, with the predictable result of providing improved display quality of a display device using data lines overlapping sub/pixel electrodes.
	However, it is noted that Kim ‘944 as modified by Hisada does not teach:
a third longitudinal part extending in the second direction and disposed between extension lines of the first longitudinal part and the second longitudinal part in the first direction not to overlap the extension lines of the first longitudinal part and the second longitudinal part, and crossing a first gate line and overlapping a light blocking member Page 2 of 1Appl. No. 16/871,182disposed between the second pixel electrode and the third pixel electrode, and the third longitudinal part crosses and overlaps an opening formed in the first gate line.
	Lee teaches:
a third longitudinal part extending in a second direction and disposed between extension lines of a first longitudinal part and a second longitudinal part in a first direction not to overlap the extension lines of the first longitudinal part and the second longitudinal part, and crossing a first gate line and overlapping a light blocking member Page 2 of 1Appl. No. 16/871,182disposed between a second pixel electrode and a third pixel electrode (a third longitudinal part (leftmost/middle longitudinal part of DL1) extending in a second column direction D2 and disposed between extension lines of a first longitudinal part (upper longitudinal part of DL1) and a second longitudinal part (lower longitudinal part of D1) (extension lines extending from the first and second longitudinal parts in a D1 row direction) in a first row direction D1 not to overlap the extension lines of the first longitudinal part (upper longitudinal part of DL1) and the second longitudinal part (lower longitudinal part of D1) (extension lines extending from the first and second longitudinal parts in the D1 row direction), and crossing a first gate line GL1 and overlapping a light blocking member (black matrix) disposed between a second pixel electrode of PX2 in a row below and adjacent to the row shown in FIG. 5 and a third pixel electrode of PX1 shown in FIG. 5; FIGs. 1 and 5, [0041], [0057] (“the second sub-region DR1 may be covered by a black matrix (not shown)”), and [0087], see also [0085] and [0086]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Kim ‘944 as modified by Hisada to include: the features taught by Lee, such that Kim ‘944 as modified teaches: a third longitudinal part extending in the second direction and disposed between extension lines of the first longitudinal part and the second longitudinal part in the first direction not to overlap the extension lines of the first longitudinal part and the second longitudinal part, and crossing a first gate line and overlapping a light blocking member Page 2 of 1Appl. No. 16/871,182disposed between the second pixel electrode and the third pixel electrode (the third part, direction, and first and second longitudinal parts taught by Kim ‘944 combined with the third part, direction, first and second longitudinal parts, and first gate line taught by Hisada and the third longitudinal part, first and second directions, extension lines, first and second longitudinal parts, first gate line, light blocking member, and second and third pixel electrodes taught by Lee; it would have been obvious to one of ordinary skill in the art to include: the claimed features, because it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use – i.e., connection of the first pixel electrode to the first data line taught by Kim ‘944 such that switching element Qa is connected to a data line at the left and switching element Qb is connected to a data line at the right), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, a display device including data lines for image display taught by Lee (FIG. 1 and [0041]) is comparable to the display device including data lines for image display taught by Kim ‘944 as modified by Hisada because they are display devices that include data lines for image display.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the display device taught by Kim ‘944 as modified by Hisada to include: the features taught by Lee, with the predictable result of providing a display device that includes data lines for image display.


	However, it is noted that Kim ‘944 as modified by Hisada and Lee does not teach:
the third longitudinal part crosses and overlaps an opening formed in the first gate line.
	Morinaga teaches:
a third longitudinal part extending in a second direction, and crossing a first gate line and overlapping a light blocking member Page 2 of 1Appl. No. 16/871,182disposed between a second pixel electrode and a third pixel electrode, and the third longitudinal part crosses and overlaps an opening formed in the first gate line (a third longitudinal part (part of source line 26 and 29 crossing gate line 22) extending in a second column direction, and crossing a first gate line 22 and overlapping a light blocking member 34 disposed between a second pixel electrode 30 in a row below and adjacent to the row shown in FIG. 2 and a third pixel electrode 30 partially shown to the left of source line 26 and 29 in FIG. 2, and the third longitudinal part (part of source line 26 and 29 crossing gate line 22) crosses and overlaps an opening 42 formed in the first gate line 22; FIG. 2, [0043], [0044], and [0046], see also FIGs. 1, 4, and 5, [0092], and [0102]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Kim ‘944 as modified by Hisada and Lee to include: the features taught by Morinaga, such that Kim ‘944 as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, a display device including data lines for image display taught by Morinaga (FIG. 1 and [0043]) is comparable to the display device including data lines for image display taught by Kim ‘944 as modified by Hisada and Lee because they are display devices that include data lines for image display.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the display device taught by Kim ‘944 as modified by Hisada and Lee to include: the features taught by Morinaga, with the predictable result of providing a display device that includes data lines for image display.

	Regarding claim 6, Kim ‘944 as modified by Hisada, Lee, and Morinaga teaches:
The display device of claim 1, wherein the first data line further includes a first transverse part connecting the second longitudinal part and the third the longitudinal part and extending in the first direction (Kim ‘944: wherein the first data line 171a includes the third part (e.g., part extending between the first longitudinal part (e.g., longitudinal part of the first data line 171a adjacent to second edge 191a2 extending in the second column direction) and the second longitudinal part (e.g., longitudinal part of the first data line 171a adjacent to second edge 191b2 overlapping the second pixel electrode 191b and extending in the second column direction)); FIG. 12, [0179], and [0182]; Hisada: wherein a first data line (e.g., left signal line 223p) includes a third part (e.g., part extending between a first longitudinal part (e.g., longitudinal part of left signal line 223p overlapping a third sub-pixel electrode (e.g., left “a” in the third row) and extending in a second column direction) and the second longitudinal part (e.g., longitudinal part of left signal line 223p overlapping a second sub-pixel electrode (e.g., “a” between “b”s in the fourth row) and extending in the second column direction) and crossing a first gate line (i.e., a first gate line between unit pixel (a) and sub-pixel electrodes “a” and “b” in the third row)) extending in a first row direction; Fig. 3 and [0101]; Lee: wherein a first data line DL1 further includes a first transverse part (lower transverse part of DL1) connecting a second longitudinal part (lower longitudinal part of DL1) and a third longitudinal part (leftmost/middle longitudinal part of DL1) and extending in a first row direction D1; FIG. 5 and [0041]; Morinaga: a third longitudinal part (part of source line 26 and 29 crossing gate line 22); see FIG. 2 and [0043], see also [0092] and [0102]; it would have been obvious to one of ordinary skill in the art to include: the claimed features, because it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use – i.e., connection of the first pixel electrode to the first data line taught by Kim ‘944 such that switching element Qa is connected to a data line at the left and switching element Qb is connected to a data line at the right).  

	Regarding claim 8, Kim ‘944 as modified by Hisada, Lee, and Morinaga teaches:
The display device of claim 6, wherein the first data line further includes a second transverse part connecting the first longitudinal part and the third longitudinal part (Kim ‘944: wherein the first data line 171a includes the third part (e.g., part extending between the first longitudinal part (e.g., longitudinal part of the first data line 171a adjacent to second edge 191a2 extending in the second column direction) and the second longitudinal part (e.g., longitudinal part of the first data line 171a adjacent to second edge 191b2 overlapping the second pixel electrode 191b and extending in the second column direction)); FIG. 12, [0179], and [0182]; Hisada: wherein a first data line (e.g., left signal line 223p) includes a third part (e.g., part extending between a first longitudinal part (e.g., longitudinal part of left signal line 223p overlapping a third sub-pixel electrode (e.g., left “a” in the third row) and extending in a second column direction) connecting the first longitudinal part and a second longitudinal part (e.g., longitudinal part of left signal line 223p overlapping a second sub-pixel electrode (e.g., “a” between “b”s in the fourth row) and extending in the second column direction) and crossing a first gate line (i.e., a first gate line between unit pixel (a) and sub-pixel electrodes “a” and “b” in the third row)); Fig. 3 and [0101]; Lee: wherein a first data line DL1 further includes a second transverse part (upper transverse part of DL1) connecting a first longitudinal part (upper longitudinal part of DL1) and a third longitudinal part (leftmost/middle longitudinal part of DL1); FIG. 5 and [0041]; Morinaga: a third longitudinal part (part of source line 26 and 29 crossing gate line 22); see FIG. 2 and [0043], see also [0092] and [0102]; it would have been obvious to one of ordinary skill in the art to include: the claimed features, because it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use – i.e., connection of the first pixel electrode to the first data line taught by Kim ‘944 such that switching element Qa is connected to a data line at the left and switching element Qb is connected to a data line at the right).  

	Regarding claim 9, Kim ‘944 as modified by Hisada, Lee, and Morinaga teaches:
The display device of claim 1, wherein the second data line does not overlap the first pixel electrode and overlaps the second pixel electrode (Kim ‘944: wherein the second data line 171b does not overlap the first pixel electrode 191a and overlaps the second pixel electrode 191b; FIG. 12 and [0179]; see also Hisada: wherein a second data line (e.g., middle signal line 223q) does not overlap a first sub-pixel electrode (e.g., “b” between “a”s in the third row) and overlaps a second sub-pixel electrode (e.g., “a” between “b”s in the fourth row); Fig. 3, [0094], and [0101], see also Fig. 1 and [0068]; also, it would have been obvious to one of ordinary skill in the art to include: the claimed features, because it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use – i.e., first pixel electrode, second pixel electrode, and connection of the first pixel electrode to the first data line taught by Kim ‘944 such that switching element Qa is connected to a data line at the left and switching element Qb is connected to a data line at the right).  
	Regarding claim 10, Kim ‘944 as modified by Hisada, Lee, and Morinaga teaches:
The display device of claim 9, wherein the first data line and the second data line are symmetrical to each other with respect to a line passing through centers of pixels in the mth column in the second direction (Kim ‘944: wherein the first data line 171a and the second data line 171b are symmetrical to each other with respect to a line passing through centers of pixels PX in the mth column in the second column direction; FIGs. 1-3 and 12, [0077]-[0080], [0102], [0103], and [0179]; see also Hisada: wherein a first data line (e.g., left signal line 223p) and a second data line (e.g., middle signal line 223q) are symmetrical to each other with respect to a line passing through centers of sub-pixels in an mth column in a second column direction; Fig. 3, [0094], and [0101]; also, it would have been obvious to one of ordinary skill in the art to include: the claimed features, because it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use – i.e., pixels, and connection of the first pixel electrode to the first data line taught by Kim ‘944 such that switching element Qa is connected to a data line at the left and switching element Qb is connected to a data line at the right).  


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘944 in view of Hisada, in further view of Lee, in further view of Morinaga, and in further view of You et al. in US 2013/0321483 A1 (hereinafter You).



Regarding claim 11, Kim ‘944 as modified by Hisada, Lee, and Morinaga teaches:
The display device of claim 1, further comprising a data driver electrically connected to the plurality of data lines (Kim ‘944: further comprising a data driver 500 electrically connected to the plurality of data lines; FIG. 1, [0076], [0078], and [0085]), 
wherein the data driver generates a first data voltage corresponding to the first pixel electrode depending on a first gamma curve, and generates a second data voltage corresponding to the second pixel electrode depending on a second gamma curve that is different from the first gamma curve, and transmits the first data voltage to the first data line (Kim ‘944: wherein the data driver 500 generates a first data voltage Vd corresponding to the first pixel electrode PE depending on a first gamma curve 31, and generates a second data voltage Vd corresponding to the second pixel electrode PE depending on a second gamma curve 32 that is different from the first gamma curve 31, and transmits the first data voltage Vd to the first data line; FIGs. 1 and 8, [0085], [0146], and [0148], see also FIGs. 2, 3, and 12).  
	However, it is noted that Kim ‘944 as modified by Hisada, Lee, and Morinaga, as particularly cited, does not teach:
wherein the data driver transmits the first data voltage and the second data voltage to the first data line.
	You teaches:
wherein a data driver generates a first data voltage corresponding to a first pixel electrode depending on a first gamma curve, and generates a second data voltage corresponding to a second pixel electrode depending on a second gamma curve that is different from the first gamma curve, and transmits the first data voltage and the second data voltage to a first data line (wherein a data driver 500 generates a first data voltage Vd corresponding to a first pixel electrode 191 depending on a first gamma curve GH, and generates a second data voltage Vd corresponding to a second pixel electrode 191 depending on a second gamma curve GL that is different from the first gamma curve GH, and transmits the first data voltage Vd and the second data voltage Vd to a first data line, e.g., D1; FIGs. 1A-4, [0120], [0123]-[0126], [0132], [0134], [0135], [0137], [0141]-[0146], [0149], and [0150]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Kim ‘944 as modified by Hisada, Lee, and Morinaga, as particularly cited, to include: the features taught by You, such that Kim ‘944 as modified teaches: the claimed features, in order to improve lateral visibility.  (You: [0150]).

	Regarding claim 12, Kim ‘944 as modified by Hisada, Lee, Morinaga, and You teaches:
The display device of claim 11, wherein the plurality of pixel electrodes include:  
a first gamma pixel electrode receiving a data voltage according to the first gamma curve (You: a first gamma pixel electrode 191 receiving a data voltage Vd according to a first gamma curve GH; FIGs. 1A-4, [0141]-[0146], [0149], and [0150]); 
a second gamma pixel electrode receiving a data voltage according to the second gamma curve (You: a second gamma pixel electrode 191 receiving a data voltage according to a second gamma curve GL; FIGs. 1A-4, [0141]-[0146], [0149], and [0150]); and 
the first gamma pixel electrode and the second gamma pixel electrode are alternately arranged in the first direction and in the second direction (You: the first gamma pixel electrode 191 and the second gamma pixel electrode 191 are alternately arranged in a first row direction and in a second column direction; see FIGs. 1-4, [0141]-[0146], [0149], and [0150]).  


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘944 in view Hisada , in further view of Lee, in further view of Morinaga, in further view of You, and in further view of Choi et al. in US 2012/0249940 A1 (hereinafter Choi).

Regarding claim 13, Kim’ 944 as modified by Hisada, Lee, Morinaga, and You teaches:
The display device of claim 11, wherein each of the first pixel electrode and the second pixel electrode includes (Kim ‘944: wherein each of the first pixel electrode 191a and the second pixel electrode 191b includes; FIGs. 1-3 and 12,[0080], [0103], and [0179]; see also You: wherein each of a first pixel electrode 191a and a second pixel electrode 191b includes; FIGs. 7-9 and [0201], see also [0197] and [0199]):  
a transverse stem part extending in the first direction (You: a transverse stem part (i.e., horizontal stem part) extending in a first row direction; FIG. 9, [0199], and [0200]); 
a longitudinal stem part extending in the second direction (You: a longitudinal stem part (i.e., vertical stem part) extending in a second column direction; FIG. 9, [0199], and [0200]); 
a plurality of branch parts extending in a different direction from the first direction and the second direction (You: a plurality of branch parts 199a and 199b extending in a different direction from the first row direction and the second column direction; FIG. 9, [0199], and [0200], see also [0181] and [0201]). 
	The motivation to combine the references is to improve lateral visibility.  (You: [0166], [0177], [0178], and [0209]).
	However, it is noted that Kim ‘944 as modified by Hisada, Lee, Morinaga, and You, as particularly cited, does not teach:
a first angle formed by the branch part included in the first pixel electrode with the first direction is smaller than a second angle formed by the branch part included in the second pixel electrode with the first direction.
Choi teaches:
a first angle formed by a branch part included in a first pixel electrode with a first direction is smaller than a second angle formed by a branch part included in a second pixel electrode with the first direction (a first angle (e.g., θ1) formed by a branch part (e.g., 197h) included in a first pixel electrode (e.g., 191h) with a first direction D1 is smaller than a second angle (e.g., θ2) formed by a branch part (e.g., 197l) included in a second pixel electrode (e.g., 191l) with the first direction D1; FIGs. 1-3, 5A, 12, and 14, [0121], [0152], [0604], and [0613]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Kim ‘944 as modified by Hisada, Lee, Morinaga, and You, as particularly cited, to include: the features taught by Choi, such that Kim ‘944 as modified teaches: a first angle formed by the branch part included in the first pixel electrode with the first direction is smaller than a second angle formed by the branch part included in the second pixel electrode with the first direction (the branch parts and first and second pixel electrodes taught by Kim ‘944 as modified by Hisada, Lee, Morinaga, and You combined with the first and second angles, branch parts, first and second pixels, and first direction taught by Choi), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the branch parts included in pixels taught by Choi is comparable to the branch parts included in pixels taught by Kim ‘944 as modified by Hisada, Lee, Morinaga, and You because they are branch parts included in pixels.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the display device taught by Kim ‘944 as modified by Hisada, Lee, Morinaga, and You, as particularly cited, to include: the features taught by Choi, with the predictable result of improving side visibility of a display device.  (Choi: [0600] and [0613]).

Regarding claim 14, Kim ‘944 is modified in the same manner and for the same reason set forth in the discussion of claim 13 above.
Thus, Kim’ 944 as modified by Hisada, Lee, Morinaga, You, and Choi teaches:
The display device of claim 11, wherein each of the first pixel electrode and the second pixel electrode includes (see claim 13 above):  
a transverse stem part extending in the first direction (see claim 13 above); 
a longitudinal stem part extending in the second direction (see claim 13 above); and 
a plurality of branch parts extending in a different direction from the first direction and the second direction (see claim 13 above); and 
a width of the branch part included in the first pixel electrode is smaller than a width of the branch part included in the second pixel electrode (Choi: a width of a branch part (e.g., 197h) included in a first pixel electrode (e.g., 191h) and a width of the branch part (e.g., 197l) included in the second pixel electrode (e.g., 191l); see FIGs. 3, 5A, 12, and 14, [0115] (“To improve the side visibility and the luminance of the liquid crystal display device, consideration may be taken into a variety of parameters, such as… widths… of the micro branches 197…. The figures discussed below are illustrative, and may undergo a change according to factors such as a cell gap of the liquid crystal layer 3, the type of liquid crystal, and characteristics of an alignment film.”), [0121], and [0635]; it would have been obvious to a person of ordinary skill in the art to include: the claimed features, because it would have been obvious to try as one of a predictable and ascertainable group of features of a width of the branch part included in the first pixel electrode is smaller than, equal to, or greater than a width of the branch part included in the second pixel electrode with a reasonable level of success).  

	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘944 in view of Hisada, in further view of Lee, in further view of Morinaga, and in further view of Kim et al. in US 2012/0008059 A1 (hereinafter Kim ‘059).

Regarding claim 15, Kim ‘944 as modified by Hisada, Lee, and Morinaga teaches:
The display device of claim 1.  
	However, it is noted that Kim ‘944 as modified by Hisada, Lee, and Morinaga, as particularly cited, does not teach:
wherein pixel electrodes disposed in the nth pixel row and the (n+1)th pixel row in the mth pixel column are electrically connected to the first data line, and  
pixel electrodes disposed in the (n+2)th pixel row and the (n+3)th pixel row in the mth pixel column are electrically connected to the second data line.
	Kim ‘059 teaches:
wherein pixel electrodes disposed in an nth pixel area row and an (n+1)th pixel area row in an mth pixel column are electrically connected to a first data line (wherein pixel electrodes PE disposed in a first (nth) pixel area row and a second ((n+1)th) pixel area row in a first (mth) pixel column are electrically connected to a first data line Dj; FIG. 8 and [0171]-[0173], see also FIG. 9), and 
pixel electrodes disposed in an (n+2)th pixel area row and an (n+3)th pixel area row in the mth pixel column are electrically connected to a second data line (pixel electrodes PE disposed in a third ((n+2)th) pixel area row and a fourth ((n+3)th) pixel area row in the first (mth) pixel column are electrically connected to a second data line Dj+1; FIG. 8 and [0171]-[0173], see also FIG. 9).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Kim ‘944 as modified by Hisada, Lee, and Morinaga, as particularly cited, to include: the features taught by Kim ‘059, such that Kim ‘944 as modified teaches: wherein pixel electrodes disposed in the nth pixel row and the (n+1)th pixel row in the mth pixel column are electrically connected to the first data line (pixel electrodes, nth pixel row, (n+1)th pixel row, mth pixel column, and first data line taught by Kim’ 944 as modified by Hisada, Lee, and Morinaga combined with the pixel electrodes, nth pixel area row, (n+1)th pixel area row, mth pixel column, and first data line taught by Kim ‘059; it would have been obvious to one of ordinary skill in the art to include: the claimed features, because it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use – i.e., nth pixel row, (n+1)th pixel row, and connection of the first pixel electrode to the first data line taught by Kim ‘944 such that switching element Qa is connected to a data line at the left and switching element Qb is connected to a data line at the right), and pixel electrodes disposed in the (n+2)th pixel row and the (n+3)th pixel row in the mth pixel column are electrically connected to the second data line (pixel electrodes, mth pixel column, and second data line taught by Kim’ 944 as modified by Hisada, Lee, and Morinaga combined with the pixel electrodes, (n+2)th pixel area row, (n+3)th pixel area row, mth pixel column, and second data line taught by Kim ‘059; it would have been obvious to one of ordinary skill in the art to include: the claimed features, because it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use – i.e., (n+2)th pixel row, (n+3)th pixel row, and connection of the first pixel electrode to the first data line taught by Kim ‘944 such that switching element Qa is connected to a data line at the left and switching element Qb is connected to a data line at the right), in order to “reduc[e] power consumption, without reducing the aperture ratio of a liquid crystal display.”  (Kim ‘059: [0012]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/15/2022B